WESTERFIELD, J.
This is a suit by a dentist for professional services rendered defendant and his wife.
Defendant avers that the services were incompetent, and the charges excessive. The lower court found for plaintiff, but allowed a credit of $70.00 as against the amount sued for ($340,000), rendering judgment for $270.00.
The defense, as made here, that professional men are incompetent and charge excessive fees is always difficult to establish. See Bayon vs. DeTroit, No. 9400 Orl. App. In this case the evidence does not approximate proof and the court a qua, very properly recognized that fact.
As to the allowance of $70.00, which was based upon the fact that some bridge work which the plaintiff- undertook to do for defendant’s wife was incomplete when their relation as dentist and patient was suddenly ended by defendant’s refusal to return to plaintiff’s office, we can not say that the trial court was in error.
The judgment appealed from is affirmed.